DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art of record, Granzow et al. (U.S. Patent Publication No. 2017/0064488) and Sapuram et al. (U.S. Patent Publication No. 2016/0065417) none of the prior art of record discloses or suggests, alone or in combination, an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: receiving, at a service layer, a request to register information, the information defining a new custom resource type for resource instances that are stored as entries within a resource tree of the service layer, wherein the new custom resource type is one that is not currently supported by the service layer and wherein the new custom resource type comprises one or more custom defined resource attributes and the one or more custom defined resource attributes specify a data model of the new custom resource type; integrating the information into operations of the service layer; and exposing the information for discovery by other network apparatuses communicating on the network. Therefore, the claimed subject matter disclosed in the independent claim(s) as a whole is/are not taught or suggested by the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 09/08/2021 with respect to Claims 1 – 20 have been fully considered and they are persuasive. Hence the 35 USC § 103 rejection is withdrawn.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456